DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims 1-15 are pending in the instant application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al in light of Jennewein et al.
	The claim is drawn to recombinant Bacillus subtilis expressing glucosamine-6-phosphate-N-acetyltransferase, N-acetylglucosamine isomerase and N-acetylneuraminic acid synthase (NeuB), wherein the N-acetylneuraminic acid synthase is derived from Neisseria meningitidis.
	Chen et al (CN 106929461A) disclose of Bacillus subtilis host cells having glucosamine acetylase activity.  (See paragraph 0011 of English translation).  Chen et al further disclose integrating N-acetylglucosamine isomerase and N-acetylneuraminic acid synthase into the subtilis host cells.  (See paragraph 11).
	As CN 106929461 is a translation from Chinese, the following reference is also cited:  Jennewein et al (US Publication 20200332325).
	Jennewein et al (US Publication 2020/0332325) clarifies that CN 106929461 discloses a process for production using Bacillus subtilis cells which express genes encoding glucosamine-6-phosphate-N-acetyltransferase, N-acetylglucosamine isomerase and N-acetylneuraminic acid synthase (NeuB).  (See paragraph 0031).
	It is noted that CN 106929461A does not characterize the NeuB was derived from Neisseria meningitidis.  However, the claim does not require any particular structure for the NeuB (e.g., SEQ ID NO: 1).  Accordingly, as derivation allows for minor changes and the claim does not require any particular structure, the NeuB disclosed by CN 106929461 is deemed to anticipate the instantly filed claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


2.	Claim(s) 1-4 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al in view of Giuliani et al, Chen et al, and Chen et al.
	The claims are drawn to recombinant Bacillus subtilis expressing glucosamine-6-phosphate-N-acetyltransferase, N-acetylglucosamine isomerase and N-acetylneuraminic acid synthase (NeuB), wherein the N-acetylneuraminic acid synthase is derived from Neisseria meningitidis, and wherein N-acetylneuraminic acid synthase comprises SEQ ID NO: 1, glucosamine-6-phosphate-N-acetyltransferase comprises SEQ ID NO: 3, N-acetylglucosamine isomerase comprises SEQ ID NO: 5, and a promoter selected from SEQ ID NO: 17-26 is used.
	The teachings of Chen et al (CN 106929461) are set forth above.
	Chen et al (CN 106929461) do not teach of SEQ ID NO: 1, 3, 5, or 17-26.
	Giuliani et al (US Publication 2007/0231342) teach of N-acetylneuraminic acid synthase comprising SEQ ID NO: 1.  (See SEQ ID NO: 6284).
	Chen et al (CN 107604025) teach of glucosamine-6-phosphate-N-acetyltransferase comprising SEQ ID NO: 3.  (See claim 5, SEQ ID NO: 1).
	Chen et al (CN 108441461) teach of N-acetylglucosamine isomerase comprising SEQ ID NO: 5, and promoters comprising SEQ ID NO: 21).  (See SEQ ID NO: 6 and SEQ ID NO: 2).  
	Accordingly, it would have been prima facie obvious to one of ordinary skill in the art to employ the known species molecules (SEQ ID NO: 1, 3, 5 and 21) in place of the generic teaching of genus molecules as taught by Chen et al (CN 106929461).  One would have been motivated to produce such a substitution based on the reasonable expectation that structurally similar species usually have similar properties. See, e.g., Dillon, 919 F.2d at 693, 696, 16 USPQ2d at 1901, 1904. See also Deuel, 51 F.3d at 1558, 34 USPQ2d at 1214 ("Structural relationships may provide the requisite motivation or suggestion to modify known compounds to obtain new compounds. For example, a prior art compound may suggest its homologs because homologs often have similar properties and therefore chemists of ordinary skill would ordinarily contemplate making them to try to obtain compounds with improved properties.").


Claims 5-11 are objected to for depending upon a rejected base claim, however, claims 5-11 are free of the prior art of record.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark NAVARRO whose telephone number is (571)272-0861. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571 272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALBERT M NAVARRO/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        August 25, 2022